DETAILED ACTION
This Final action is in response to an amendment filed 1/8/2021.  Currently claims 1-10, 12-28, 31-43 are pending, but claims 35-40 remain withdrawn as directed to non-elected subject matter and claims 1-10, 12-28, 31-34, 41-43 are examined as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Improperly numbered claim 40 (see claims filed 1/8/2021) has been renumbered claim 43 for the purpose of examination.  Note that the claim set filed 1/8/2021 omits withdrawn claim 40 (see claims filed 9/10/2020) which has not been canceled.  Thus, the office interprets that there was a typographical error in omitting withdrawn claim 40, and the improperly numbered 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 (see above objection) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 43 recites “…(1) measure the ambient lighting intensity and color …(3) determine whether a displayed image, on a pixel-by-pixel basis, produces of the desired image based upon the ambient lighting measurement, (4) identify any necessary corrections to the image, on a pixel-by-pixel bases, for the display to show the desired image”. The remarks filed 1/8/2021 fail to point to support for the added claim. 
With respect to step (1), the spec par. 60 appears to provide support for two different embodiments, one for a sensor detecting the color and other for detecting the intensity. Not for detecting both color and intensity. 

With respect to step (4) the spec fails to explain what is included in “any necessary corrections…on a pixel-by-pixel basis”. The spec par. 39 appears to provide support for controlling each subpixel to achieve a desired saturation of color in the overall image, but the specification fails to provide support for other corrections that may be necessary in the image on a pixel-by-pixel basis, for example, any correction for a faulty LED or transistor, or based on a manufacturing setting or image setting.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 24 and 34 recite the term “predetermine accuracy” but the claims fail to recite what is meant by the predetermined accuracy. The specification also does not provide a standard for ascertaining the requisite degree for one of ordinary skill in the art to be able to determine that an image has a predetermined accuracy.  For the purpose of examination, the term “predetermined accuracy” was not given patentable weight. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 12-13, 17-19, 22-23, 25-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. in US 2004/0174584 (hereinafter Whitehead) in view of Bennet in US 2016/0005353 (hereinafter Bennet) 

Regarding claim 1, Whitehead discloses a Totally Internally Reflective display (Whitehead’s Fig. 1A and par. 15), comprising: 
a transparent front sheet (Whitehead’s Fig. 1A and par. 15: see 12) having a top surface and a bottom surface (Whitehead’s Fig. 1A), the bottom surface defined by a plurality of protrusions (Whitehead’s Fig. 1A and par. 15: beads 14); 
a front electrode (Whitehead’s Fig. 1A and par. 19: electrode 46) associated with the transparent front sheet (Whitehead’s Fig. 1A); 
a rear support (Whitehead’s Fig. 1A and par. 16: sheet 24) to form a cavity between a rear electrode and the transparent front sheet (Whitehead’s Fig. 1A and par. 16: reservoir 22), the cavity configured to receive one or more electrophoretically mobile particles (Whitehead’s 
wherein the one or more electrophoretically mobile particles are light absorbing (Whitehead’s Fig. 1A and par. 16), and wherein the transparent front sheet and the plurality of protrusions (Whitehead’s Fig. 1A and par. 15: see 12 and 14) are configured to totally internally reflect light (Whitehead’s Fig. 1A and par. 17: see rays 30 and 32 to the right of dashed line 28) without any light reflecting particles in the cavity (Whitehead’s Fig. 1A and par. 17: absence of electrophoretic activity to the right of dashed line 28).
Whitehead fails to disclose a plurality of light emitters. However, in the same field of endeavor of electrophoretic displays, Bennet discloses:
a plurality of light emitters (Bennet’s Fig. 1A and par. 17:  OLED stack) positioned in the cavity (Bennet’s Fig. 1A which upon combination results in the OLED stack integrated in the reservoir 22 of Whitehead’s Fig. 1A), at least one of the plurality of emitters configured to direct light rays through the cavity (Bennet’s Fig. 1A and par. 17-19) toward at least one of the plurality of protrusions (Bennet’s Fig. 1: through top sheet which includes beads per Whitehead’s Fig. 1A and par. 15). 
Therefore, it would have been obvious to one of ordinary skill in the art to use Bennet’s teachings of including light emitters Whitehead’s display, in order to obtain the benefit of a integrating two technologies for an emissive and absorptive display (Bennet’s par. 14-15) that results in the benefit of taking advantage of multiple display technologies (Bennet’s par. 1).

Regarding claim 12, Whitehead discloses a pixel array display (Whitehead’s par. 2, 20: separate regions [pixels] to form image), comprising:
a transparent front sheet (Whitehead’s Fig. 1A and par. 15: see 12) having a top surface and a bottom surface (Whitehead’s Fig. 1A), the bottom surface of the transparent front sheet having a plurality of protrusions (Whitehead’s Fig. 1A and par. 15: beads 14), each protrusion note that there is no requirement for a single protrusion for each pixel);
a rear support (Whitehead’s Fig. 1A and par. 16: sheet 24) to form a cavity between a rear electrode and the transparent front sheet (Whitehead’s Fig. 1A and par. 16: reservoir 22), the cavity configured to receive one or more electrophoretically mobile particles (Whitehead’s Fig. 1A and par. 16) that move responsive to an applied bias (Whitehead’s Fig. 1A and par. 19), wherein the one or more electrophoretically mobile particles are light absorbing (Whitehead’s Fig. 1A and par. 16), and wherein the transparent front sheet and the plurality of protrusions (Whitehead’s Fig. 1A and par. 15: see 12 and 14) are configured to totally internally reflect light (Whitehead’s Fig. 1A and par. 17: see rays 30 and 32 to the right of dashed line 28) without any light reflecting particles in the cavity (Whitehead’s Fig. 1A and par. 17: absence of electrophoretic activity to the right of dashed line 28).
Whitehead fails to disclose a plurality of light emitters. However, in the same field of endeavor of electrophoretic displays, Bennet discloses:
a plurality of light emitters (Bennet’s Fig. 1A and par. 17:  OLED stack) positioned in the cavity (Bennet’s Fig. 1A which upon combination results in the OLED stack integrated in the reservoir 22 of Whitehead’s Fig. 1A), each of the plurality of light emitters corresponding to one of the plurality of protrusions (Bennet’s Fig. 1A: see light from OLED through sheet 104 which has beads 14 all over its bottom surface per Whitehead’s Fig. 1A and thus results in an OLED corresponding to at least one of the beads 14) and configured to direct a light ray through the cavity (Bennet’s Fig. 1A and par. 17-19) toward a corresponding protrusion (Bennet’s Fig. 1: through top sheet which includes beads per Whitehead’s Fig. 1A and par. 15). 
Therefore, it would have been obvious to one of ordinary skill in the art to use Bennet’s teachings of including light emitters Whitehead’s display, in order to obtain the benefit of a 

Regarding claim 25, Whitehead discloses a Totally Internally Reflective (TIR) display (Whitehead’s Fig. 1A and par. 15), comprising:
a transparent front sheet (Whitehead’s Fig. 1A and par. 15: see 12) having a top surface and a bottom surface (Whitehead’s Fig. 1A), the bottom surface defined by a plurality of protrusions (Whitehead’s Fig. 1A and par. 15: beads 14), wherein each protrusion is configured to act as a reflective component of the TIR display (Whitehead’s Fig. 1A and par. 15, 17: see to the right of dashed line 28);
a front electrode (Whitehead’s Fig. 1A and par. 19: electrode 46) associated with the transparent front sheet (Whitehead’s Fig. 1A); 
a rear support (Whitehead’s Fig. 1A and par. 16: sheet 24) to form a cavity between a rear electrode and the transparent front sheet (Whitehead’s Fig. 1A and par. 16: reservoir 22), wherein the transparent front sheet and the plurality of protrusions (Whitehead’s Fig. 1A and par. 15: see 12 and 14) are configured to totally internally reflect light (Whitehead’s Fig. 1A and par. 17: see rays 30 and 32 to the right of dashed line 28) without any light reflecting particles in the cavity (Whitehead’s Fig. 1A and par. 17: absence of electrophoretic activity to the right of dashed line 28).
Whitehead fails to disclose a plurality of light emitters. However, in the same field of endeavor of electrophoretic displays, Bennet discloses:
a plurality of light emitters (Bennet’s Fig. 1A and par. 17:  OLED stack) positioned in the cavity (Bennet’s Fig. 1A which upon combination results in the OLED stack integrated in the reservoir 22 of Whitehead’s Fig. 1A), at least one of the plurality of emitters configured to direct light rays through the cavity (Bennet’s Fig. 1A and par. 17-19) toward at least one of the plurality of protrusions (Bennet’s Fig. 1: through top sheet which includes beads per Whitehead’s Fig. 1A 
Therefore, it would have been obvious to one of ordinary skill in the art to use Bennet’s teachings of including light emitters Whitehead’s display, in order to obtain the benefit of a integrating two technologies for an emissive and absorptive display (Bennet’s par. 14-15) that results in the benefit of taking advantage of multiple display technologies (Bennet’s par. 1).

Regarding claims 2 and 26, Whitehead in view of Bennet disclose wherein at least one of the plurality of protrusions defines a hemispherical protrusion (Whitehead’s Figs. 1A, 2 and par. 15). 

Regarding claims 3, 17 and 27, Whitehead in view of Bennet disclose wherein the rear support further comprises the rear electrode (Whitehead’s Fig. 1A and par. 16: electrode 48). 

Regarding claims 4, 19 and 28, Whitehead in view of Bennet further disclose wherein the cavity is configured to receive a transparent medium (Whitehead’s Fig. 1A and par. 16: low refractive which is transparent per Bennet’s par. 17). It would also have been obvious to one of ordinary skill in the art that the low refractive medium of Whitehead’s par. 16 would be transparent, in order to obtain the predictable result of a transparent medium (Bennet’s par. 17) that permits pass of light (Whitehead’s Fig. 2).

Regarding claim 5, Whitehead in view of Bennet disclose wherein the plurality of light emitters are formed over the rear support (Bennet’s Fig. 1A and par. 17 which upon combination results in the OLED stack integrated in the reservoir 22 over sheet 24 of Whitehead’s Fig. 1A). 
claim 6, Whitehead in view of Bennet disclose wherein the plurality of light emitters are integrated with the rear support (Bennet’s Fig. 1A and par. 17, 55 layer over substrate which upon combination results in the OLED stack integrated in the reservoir 22 with sheet 24 of Whitehead’s Fig. 1A). 

Regarding claim 8, Whitehead in view of Bennet further disclose further comprising a bias source (Whitehead’s Fig. 1A and par. 19, 23: source 50) engageable with one or more of the front or the rear electrodes (Whitehead’s Fig. 1A and par.19, 23) to form an electromagnetic field in the cavity (Whitehead’s par. 3, 23, 48). It would also have been obvious to one of ordinary skill in the art that the bias would form an electromagnetic field in the cavity (Whitehead’s par. 3, 19, 23, 48) in order to obtain the predictable result of conventional electrophoretic medium display operation (Whitehead’s par. 3).

Regarding claim 13, Whitehead in view of Bennet disclose further comprising a front electrode associated with the transparent front sheet (Whitehead’s Fig. 1A and par. 19: electrode 46 at 12).

Regarding claim 18, Whitehead in view of Bennet disclose wherein the rear support further comprises a plurality of rear electrodes corresponding to each of the emitters (Whitehead’s Fig. 1A and par. 16, 20: electrode 48 which is in each region/pixel and thus correspond to each emitter upon combination with Bennet’s Fig. 1A-1C and par. 17-20: see 122). 

Regarding claim 22, Whitehead in view of Bennet further disclose further comprising a bias source (Whitehead’s Fig. 1A and par.19, 23: source 50) engageable with one or more of the front or the rear electrodes (Whitehead’s Fig. 1A and par. 19, 23) corresponding to one pixel 

Regarding claims 9 and 23, Whitehead in view of Bennet further disclose further comprising a processor circuitry (upon combination with Bennet’s Fig. 3A and par. 32-35) and a memory circuitry (upon combination with Bennet’s Fig. 3A and par. 32-35) configured to control the bias source (Whitehead’s Fig. 1A and par.19, 23: source 50 equivalent to Bennet’s Fig. 3A and par. 32-35) to thereby provide the electromagnetic field in the cavity (Whitehead’s par. 3, 23, 48). It would also have been obvious to one of ordinary skill in the art that Whitehead would include a processor circuitry and memory circuitry to control the bias source (as taught by Bennet) in order to obtain the predictable result of handling the modes switchovers (Bennet’s par. 32).

Regarding claim 32, Whitehead in view of Bennet further disclose further comprising a bias source (Whitehead’s Fig. 1A and par.19, 23: source 50) engageable with one or more of the front or the rear electrodes (Whitehead’s Fig. 1A and par. 19, 23) to form an electromagnetic field in the cavity (Whitehead’s par. 3, 23, 48), the bias source (Whitehead’s Fig. 1A and par.19, 23: source 50) configured to move one or more electrophilically mobile particles in the cavity (Whitehead’s Fig. 1A and par. 19) to affect a TIR within the display (Whitehead’s Fig. 1A and par. 15, 17). It would also have been obvious to one of ordinary skill in the art that the bias would form an electromagnetic field between the rear and front electrodes (Whitehead’s par. 3, 19, 23, 48) in order to obtain the predictable result of conventional electrophoretic medium display operation (Whitehead’s par. 3).
claim 33, Whitehead in view of Bennet further disclose further comprising a processor circuitry (upon combination with Bennet’s Fig. 3A and par. 32-35) and a memory circuitry (upon combination with Bennet’s Fig. 3A and par. 32-35) configured to control the bias source (Whitehead’s Fig. 1A and par.19, 23: source 50 equivalent to Bennet’s Fig. 3A and par. 32-35) to thereby provide the electromagnetic field in the cavity (Whitehead’s par. 3, 23, 48) and to move the electrophoretically mobile particles (Whitehead’s par. 17, 19-20). It would also have been obvious to one of ordinary skill in the art that Whitehead would include a processor circuitry and memory circuitry to control the bias source (as taught by Bennet) in order to obtain the predictable result of handling the modes switchovers (Bennet’s par. 32).

Claims 7, 20, 31 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of Bennet as applied above, in further view of Gough et al. in US 2010/0320919 (hereinafter Gough).

Regarding claims 7, 20 and 31, Whitehead in view of Bennet fail to disclose a sensor adapted to detect ambient light to thereby adjust brightness of light emitted from at least one emitter. However, in the related field of endeavor of OLED displays, Gough discloses a sensor adapted to detect ambient light (Gough’s Fig. 2 and par. 26-27) to thereby adjust brightness of light emitted from at least one emitter (Gough’s Fig. 3 and par. 27, 35-37). Therefore, it would have been obvious to one of ordinary skill in the art to use Gough’s teachings of brightness control based on ambient light in Whitehead in view of Bennet’s display, in order to obtain the benefit of contributing to power savings (Gough’s par. 35).

Regarding claim 43, Whitehead in view of Bennet fail to disclose steps 1-5 of claim 40. However, in the related field of endeavor of hybrid displays, Gough discloses an image control system (Gough’s Figs. 1-2) configured to: 

(2) receive an input of the desired image to be displayed (as required for display of Gough’s par. 26), 
(3) determine whether a displayed image (Gough’s par. 29: whether displayed pixel color), on a pixel-by-pixel basis (Gough’s par. 29: pixel), produces of the desired image based upon ambient light conditions (Gough’s par. 29, 32, 38 and Fig. 3), 
(4) identify any necessary corrections to the image (Gough’s par. 29, 32, 38 and Fig. 3), on a pixel-by-pixel bases (Gough’s par. 29, 32, 38 and Fig. 3), for the display to show the desired image (Gough’s par. 29, 32, 38-40 and Fig. 3), and 
(5) apply a corrective control signal to at least one of an emissive component control and a reflective component control of each subpixel (Gough’s par. 29, 32, 38-40 and Fig. 3: control of a pixel which upon combination is Whitehead’s par. 19-20 control of each region/pixel) to achieve the desired image (Gough’s par. 29, 32, 38-40 and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art to use Gough’s teachings of brightness control based on ambient light in Whitehead in view of Bennet’s display, in order to obtain the benefit of contributing to power savings (Gough’s par. 35) by controlling brightness of a pixel based on ambient light and color (Gough’s par. 29, 32, 38-40 and Fig. 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of Bennet as applied above, in further view of O’Keeffe in US 2016/0026061 (hereinafter OKeeffe).
Whitehead in view of Bennet fail to disclose a dielectric layer covering one or more of the top or real electrodes. However, in the related field of endeavor of electrophoretic displays, OKeeffe discloses a dielectric layer covering one of the top or rear electrodes (OKeeffe’s Figs. 2 and par. 292). Therefore, it would have been obvious to one of ordinary skill in the art to include a dielectric layer (OKeeffe’s par. 292) covering one or more of Whitehead’s top or rear . 

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of Bennet as applied above, in further view of Perdices-Gonzalez et al. in US 2015/0228217 (hereinafter Gonzalez).
Whitehead in view of Bennet fail to disclose steps a-c of claim 34. However, in the related field of endeavor of hybrid displays, Gonzalez discloses further comprising an image control system (Gonzalez’s Fig. 32) configured to: 
(a) analyze the image produced by the display (Gonzalez’s Figs. 15-16 and par. 63-64) on a pixel-by-pixel basis (Gonzalez’s par. 63-65: each pixel); 
(b) identify the desired image characteristics of each subpixel (Gonzalez’s par. 63-64: whether black or white and OLED off or on); and 
(c) apply the correct control signal to both the emissive component control (Gonzalez’s par. 63-64: OLED on or off) and the reflective component control of each subpixel (Gonzalez’s par. 63-64: each pixel of the front display) to achieve a predetermined accuracy (112b)(Gonzalez’s par. 64-65) and saturation of color (Gonzalez’s par. 29, 39, 65: bright or vivid color) in the overall image (Gonzalez’s par. 63-65, 29, 39). 
Therefore, it would have been obvious to one of ordinary skill in the art, to use Gonzalez’s teaching of adjusting according to a desired image in Whitehead in view of Bennet’s display, in order to obtain the benefit of adjusting the image according to whether it is dynamic, semi-static and according to ambient light (Gonzalez’s par. 64).

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of Bennet as applied above, in further view of Yan in US 2012/0293428 (hereinafter Yan).

Regarding claim 15, Whitehead in view of Bennet fail to disclose a color filter. However, in the same field of endeavor of hybrid displays, Yan discloses wherein each pixel further comprises a color filter (Yan’s Figs. 2, 5 and par. 34: see 222). Therefore, it would have been obvious to one of ordinary skill in the art for Whitehead in view of Bennet’s each pixel to comprise a color filter (as taught by Yan) in order to obtain the benefit of color filtering the non-emissive layer (Yan’s Figs. 2, 5 and par. 34). 

Regarding claim 21, Whitehead in view of Bennet fail to disclose a sensor adapted to detect ambient light or a color filter corresponding to the emitter. However, in the same field of endeavor of hybrid displays, Yan discloses a sensor (Yan’s Fig. 5 and par. 38: 512) adapted to detect ambient light (Yan’s par. 38-39: photo sensor detecting switching according to ambient brightness) to thereby adjust brightness of light emitted (Yan’s Fig. 6 and par. 20, 39) from at least one emitter (Yan’s Figs. 5-6: LED) and a color filter (Yan’s Fig. 2 and par. 32) corresponding to the emitter (Yan’s Fig. 2 and par. 32).  Therefore, it would have been obvious to one of ordinary skill in the art, to use Yan’s teachings of adjusting brightness according to ambient light and using a color filter, in Whitehead in view of Bennet’s display, in order to obtain the benefit of color filtering the emitted light (Yan’s par. 32) and adjusting the power used according to ambient brightness (Yan’s par. 20).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of Bennet and Yan as applied above, in further view of Hack et al. in US 2014/0327709 (hereinafter Hack).
Whitehead in view of Bennet and Yan fail to disclose wherein at least one of the plurality of pixels comprises an emitter that emits a light ray that is substantially the same color as the filter color. However, in the related field of endeavor of OLED displays, Hack discloses wherein .

Allowable Subject Matter
Claims 14, 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the features described in claims 14, 41, 42. Whitehead fails to disclose any alignment between a light emitter and an apex of the bead as it would be necessary for claim 14. Whitehead also fails to disclose each emitter position in a center of a corresponding protrusion as it would be necessary for claims 41 or 42. Nor does any other prior art make this feature obvious or teaches all limitations of claims 14, 41 and 42 including ALL limitations of any intervening and base claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on Bennet as the base reference for any teaching or matter specifically challenged in the argument with respect to claim 1. Upon further consideration, a new ground of rejection is made in view of Whitehead as modified by Bennet, please see above for further details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LILIANA CERULLO/Primary Examiner, Art Unit 2621